PER CURIAM: *
The attorney appointed to represent James Evans, III, has moved for leave to *382withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Evans has filed a response. Our independent review of the record, counsel’s brief, and Evans’s response discloses no nonfriv-olous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Evans’s motion for appointment of . counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.1998).

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *382published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.